Citation Nr: 0602540	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for a right hand 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for chronic nose 
bleeds.

7.  Entitlement to service connection for sleep apnea. 

8.  Entitlement to service connection for a skin disability, 
including seborrhea and acne. 

9.  Entitlement to service connection for keloid scars of the 
chest, back and shoulders.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1966 to June 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDING OF FACT

On January 9, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested concerning the issues 
of entitlement to service connection for disability involving 
the lower back, right hand, left shoulder, sinusitis, chronic 
nose bleeds, sleep apnea, the skin, and keloid scars.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met 
concerning the issues of entitlement to service connection 
for a low back disability; a right hand disability; a left 
shoulder disability; sinusitis; chronic nose bleeds; sleep 
apnea; a skin disability, including seborrhea and acne; and 
keloid scars of the chest, back and shoulders.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

At the hearing in August 2005, the veteran indicated his 
intent to withdraw several issues from the appeal.  
Unfortunately, as discussed further below, the hearing before 
the undersigned Veterans Law Judge could not be transcribed, 
and the veteran has been offered, and has accepted, the 
opportunity for another hearing before the Board.  In January 
2006, the Board received the written statement by the 
veteran's representative, dated on the same day as the August 
2005 hearing, confirming that the veteran wished to withdraw 
from the appeal the issues concerning service connection for 
disability involving the lower back, right hand, left 
shoulder, sinusitis, chronic nose bleeds, sleep apnea, the 
skin, and keloid scars.

The appellant, through his authorized representative, has 
withdrawn the appeal concerning issues numbered 2 through 9, 
above.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration concerning these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues, and it is dismissed.


ORDER

The appeal concerning the issues of entitlement to service 
connection for a low back disability; a right hand 
disability; a left shoulder disability; sinusitis; chronic 
nose bleeds; sleep apnea; a skin disability, including 
seborrhea and acne; and keloid scars of the chest, back and 
shoulders is dismissed.


REMAND 

There are two issues remaining before the Board on appeal.  
They are entitlement to service connection for major 
depressive disorder and whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for diabetes mellitus.

In August 2005, the veteran appeared before the undersigned 
Veterans Law Judge via video conference and gave testimony in 
support of his claim.  Unfortunately, the recording of that 
hearing could not be transcribed.  In September 2005, the 
veteran was advised by the Board that he would be afforded 
another hearing if he so desired.  He informed the Board in 
that same month that he wished another hearing.  A video 
hearing was scheduled for the veteran on December 20, 2005.  

On December 20, 2005, the veteran's representative requested 
that the hearing scheduled for that day be postponed and that 
the veteran's claim file be returned to the RO so that the 
representative could review the file prior to a hearing.  

In view of the foregoing, the case is hereby REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for the following action: 

The RO should submit the veteran's claims 
file to the veteran's representative for 
review.  Thereafter, the RO should 
reschedule the veteran for a video 
hearing before the Board and the case 
should be returned to the Board in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


